Citation Nr: 0928692	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  08-16 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits (DIC) under 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran fought in World War II.  He served on active duty 
from October 1941 to July 1945.  He died in March 2007.  The 
appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision by which the RO denied 
entitlement to the benefits claimed herein.  

The issue of entitlement to DIC under 38 U.S.C. § 1151 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The appellant will be advised if further 
action is required on her part.


FINDING OF FACT

The voluminous medical evidence does not suggest that the 
Veteran's death was caused by any incident in service or was 
otherwise related thereto.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.312 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case, 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection for the cause of the Veteran's 
death is being denied, and hence no effective date will be 
assigned with respect to this claim.  

The VCAA duty to notify was satisfied by way of letters sent 
to the appellant in July 2007 and June 2008 that fully 
addressed all three notice elements, the former of which was 
sent prior to the initial AOJ decision in this matter.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination or medical 
opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether 
there is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or 
disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no medical opinion was provided regarding the 
issue of entitlement to service connection for the cause of 
the Veteran's death and none is necessary, as the evidence 
does not reflect even a remote connection between service or 
a service-connected disability and the Veteran's death.  Id.; 
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical 
records, private medical records, and the service treatment 
records.  The appellant indicated on more than one occasion 
to include in March 2009 that she had no further evidence to 
submit.  A VA medical opinion was not provided for the 
reasons cited above.  Significantly, neither the appellant 
nor her representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background 

The service treatment records indicate a right foot injury 
following a parachute jump, traumatic epididymitis, pappataci 
fever, and malaria.  No medical abnormalities were noted on 
separation.

Although the record is voluminous, there is little evidence 
related to the Veteran's health for decades after service, 
and the majority of the medical evidence on file is dated in 
the 1990's and beyond.

During his lifetime, the Veteran had been awarded service 
connection for bilateral hearing loss, posttraumatic stress 
disorder, residuals of a right foot injury, degenerative 
changes of the lower spine with disc bulge and disc 
protrusion, right hip degenerative arthritis, and tinnitus.  

The Veteran died in March 2007.  The immediate cause of death 
was listed as dilated ischemic cardiomyopathy, and the 
underlying cause was atherosclerotic coronary vascular 
disease.  Staphylococcal bacteremia and acute chronic renal 
failure were enumerated as conditions contributing to the 
cause of the Veteran's death.

The record is devoid of any medical opinion or even 
suggestion that the Veteran's death was in any way due to 
service or a service-connected disability.  Indeed, there is 
no indication that either bilateral hearing loss, 
posttraumatic stress disorder, residuals of a right foot 
injury, degenerative changes of the lower spine with disc 
bulge and disc protrusion, right hip degenerative arthritis, 
or tinnitus had any impact upon the ultimate causes of death.  
Further, none of the conditions noted on the death 
certificate were shown during military service or until 
decades later.  No medical opinion relates any of the 
conditions to military service in any way.

In a June 2008 statement, the appellant indicated that she 
felt that the Veteran's death was due to treatment that he 
received at the Minneapolis VA Medical Center (MC) during his 
final month of life.  She has made no argument whatsoever in 
support of a link between the Veteran's death and service or 
a service-connected disability.

Discussion 

In order to establish service connection for the cause of the 
Veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  
38 C.F.R. § 3.312(b).

Because the facts of this case, which are detailed above, do 
not point to any causal connection at all between the 
Veteran's death due to dilated ischemic cardiomyopathy, 
atherosclerotic coronary vascular disease, Staphylococcal 
bacteremia, and acute chronic renal failure and service or a 
service-connected disability, service connection for the 
cause of the Veteran's death is denied.  38 C.F.R. § 3.312.  

In this case, the evidence is not in relative equipoise, in 
which case the appellant would prevail.  Gilbert, supra.  
Rather, there is absolutely no evidence of a connection 
between any of the enumerated direct and contributory causes 
of death and service.  There being no evidence in support of 
the appellant's claim of service connection for the cause of 
the Veteran's death, the claim is denied.  Alemany, supra.


ORDER

Service connection for the cause of the Veteran's death is 
denied.




REMAND

VA compensation benefits shall be awarded for additional 
disability or death caused by VA medical treatment where the 
proximate cause of the disability or death was either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  See 
generally 38 U.S.C.A. § 1151 (West 2002).

In this case, the appellant contends that she is entitled to 
DIC benefits under Section 1151 because a contributory cause 
of the Veteran's death was a methicillin-resistant 
Staphylococcus aureus (MRSA) infection, which according to an 
October 2007 VA medical opinion was as likely as not 
contracted during a VA hospitalization in February and March 
2007.  The medical opinion indicated that a peripherally 
inserted central catheter (PICC) was the likely source of the 
Veteran's MRSA infection because the catheter tip was 
positive for MRSA upon testing.  The Veteran signed a consent 
form prior to the insertion of the PICC line, which detailed 
the risk of bacterial infections inherent with the use of 
catheters and the risk of bacteremia, namely the spread of 
such bacterial infections via PICC lines.  The Veteran, 
moreover, was advised that such bacterial infections could be 
life threatening.  

The detailed and specific warnings given prior to the 
insertion the PICC line suggest, in the Board's view, that 
the MRSA infection that contributed to the Veteran's death 
was quite foreseeable.  Indeed, the October 2007 VA medical 
opinion indicated that MRSA infections were an increasingly 
challenging problem in both hospitals and the community at 
large.  

The question remaining before the Board is whether there was 
either carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in the actual insertion of the PICC line.  Specifically, the 
Board would like an opinion regarding whether the infected 
PICC line was due to a lack of hygiene, cleanliness, or other 
factor that was within the control of the VAMC.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  If possible, ask Dr. J.J. of the 
Minneapolis VAMC to opine regarding 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the MRSA infection contracted through the 
PICC line inserted into the Veteran's arm 
in early 2007 was due to a lack of 
hygiene, cleanliness, or other factor that 
was within the control of the VAMC.  If 
Dr. J.J. is unavailable, another physician 
should be asked to provide the foregoing 
opinion.  A rationale for all opinions 
should be provided, and pertinent 
documents in the claims file should be 
reviewed.  The report should indicate 
whether such a review took place.

2.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claim in light of all the 
evidence of record.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be provided 
with a supplemental statement of the case.  
It must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


